FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEVIN GLEN RIKARD,                               No. 10-15123

              Petitioner - Appellant,            D.C. No. 2:07-cv-01867-JKS

  v.
                                                 MEMORANDUM *
ANTHONY HEDGPETH, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    James K. Singleton, District Judge, Presiding

                             Submitted May 15, 2012 **

Before:       CANBY, GRABER, and M. SMITH, Circuit Judges.

       California state prisoner Kevin Glen Rikard appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Rikard contends that his due process rights were violated because he was not

permitted to allocute at sentencing. Contrary to Rikard’s contention, the state

court’s decision rejecting this claim was not contrary to, or an unreasonable

application of, clearly established federal law, as determined by the Supreme Court

in Hill v. United States, 368 U.S. 424, 428 (1962). See 28 U.S.C. § 2254(d)(1); see

also Duhaime v. Ducharme, 200 F.3d 597, 600 (9th Cir. 2000) (“[B]ecause of the

1996 AEDPA amendments, [this court] can no longer reverse a state court decision

merely because that decision conflicts with Ninth Circuit precedent on a federal

Constitutional issue.”).

      Rikard’s motion to expand the certificate of appealability is denied because

he has not made a “substantial showing of the denial of a constitutional right” as to

that additional claim. See 28 U.S.C. § 2253(c)(2); 9th Cir. R. 22-1(e); see also

Mendez v. Small, 298 F.3d 1154, 1158 (9th Cir. 2002) (“A state court has the last

word on the interpretation of state law.”).

      AFFIRMED.




                                              2                                 10-15123